In an action to recover damages for personal injuries, etc., the defendant third-party plaintiff Tail-man Fire Company appeals, as limited by its brief, from so much of the order of the Supreme Court, Rockland County (Ferraro, J.), dated January 13, 1986, as granted the plaintiffs’ motion to vacate their default in complying with discovery demands.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs have come forward with a sufficient excuse and a reasonable showing of merit warranting a vacatur of their default (see, CPLR 2005; Battaglia v Hofmeister, 100 AD2d 833). Bracken, J. P., Lawrence, Kunzeman and Spatt, JJ., concur.